seer

Case 7:19-cr-00857-NSR Document 29 Filed 01/02/20- Page 1 of &

RICHARD B. LIND
ATTORNEY AT LAW
575 LEXINGTON AVENUE Defudart gvanted leone
4TH FLOOR Ay ive Joshua Homuite, Ese.

NEW YORK, N.Y. [0022 . ,
AS an aisorate | lor \ling ak &

TELEPHONE (212) 888-7725 cole of RAD (hour. Chere

E-MAIL: nlindélindlawyer.com / pled Le
WEBSITE: www.richardlindlawyer.com Je Cou \.

Aerminakt Lng motion Cdoc. 24),

January 2, 2020 Daked: Jen. 4, Yor

ye

 

Via ECF

   

x

Hon. Nelson S. Roman Pa tt = ee
i istri HON. NELSON S. ROMAN °°: coke

United States District Judge UNITED STATES DISTRICT JUDGE

U.S. Courthouse fon Es Vis Lal:

300 Quarropas Street

White Plains, NY 10601

 

Re: United States v. Willie Sims, e7 al.
19 Cr, 857 (NSR)-- oO}

Dear Judge Roman:

In October 2019, I was appointed the CJA attorney for Rahmel Garraway, a
defendant in the above-referenced matter. I write requesting permission to expend CJA
funds to hire an associate, Joshua J. Horowitz, Esq., to assist me in reviewing discovery,
preparing and organizing materials in this case, as well as assisting me in the event this
matter goes to trial. :

 

As can be seen in his attached resume, Mr. Horowitz has an outstanding
background, particularly with respect to coordinating discovery; and vast experience in
federal criminal trials. As is also plain, he has been approved by a variety of District
Judges to assist attorneys in numerous criminal trials in this District as well as outside
this District. Indeed, in the fifteen months,Judge Paul G. Gardephe approved Mr,
Horowitz as CJA counsel to assist me in preparation for trial in United States v. Hiram
Collazo, 17 Cr. 251 (PGG), which resulted in a guilty plea; and also in United States v.
David Cherry, 16 Cr. 281 (PGG), which was slated for trial in early 2019, but our client
pled guilty in November 2018. In both matters, Mr. Horowitz has done an exceptional
job. In late October 2018, Judge Andrew L. Carter, Jr. appointed Mr. Horowitz to assist
me in United States v. Benjamin Lucre, 18 Cr. 420 (ALC); and Judge Richard J. Sullivan
appointed Mr. Horowitz to aid me in United States v, Ramal Curtis, 18 Cr. 373 (RJS)..

I respectfully request this Court to assign and approve Mr. Horowitz to work on

a.) this case as my associate at $90 per hour. Using Mr. Horowitz to do this work and assist

  

 

 
Case 7:19-cr-00857-NSR_ Doettment 29—Fited-04/02/20 Page 2 of al
RICHARD B. LIND

me in advance of trial will be more cost-effective since Mr. Horowitz will bill at an
hourly rate of $90, whereas I will be billing at an hourly rate of $148.

Thank you for the Court’s consideration of this application.
Respectfully submitted,

Juni for

Richard B. Lind
Enclosure

 
